[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Hubbell, Slip Opinion No. 2015-Ohio-3426.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-3426
                       DISCIPLINARY COUNSEL v. HUBBELL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Disciplinary Counsel v. Hubbell, Slip Opinion
                                No. 2015-Ohio-3426.]
Attorneys at law—Misconduct—Soliciting sexual activity with a client—Six-month
        suspension, stayed on the condition that respondent commit no further
        misconduct.
      (No. 2015-0592—Submitted May 6, 2015—Decided August 27, 2015.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2014-099.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Bradley Francis Hubbell of Toledo, Ohio, Attorney
Registration No. 0075674, was admitted to the practice of law in Ohio in 2002.
On November 26, 2014, relator, disciplinary counsel, filed a complaint alleging
that Hubbell had attempted to initiate a romantic relationship with a client he was
                             SUPREME COURT OF OHIO




representing pro bono in a custody dispute.        Relator charged Hubbell with
violating Prof.Cond.R. 1.8(j) and 8.4(h).
       {¶ 2} A panel of the Board of Professional Conduct considered the cause
on the parties’ consent-to-discipline agreement. See Gov.Bar R. V(16).
       {¶ 3} In the consent-to-discipline agreement, Hubbell stipulates to the
facts alleged in relator’s complaint and agrees that his conduct violated
Prof.Cond.R. 1.8(j) (prohibiting a lawyer from soliciting or engaging in sexual
activity with a client unless a consensual sexual relationship existed between them
prior to the initiation of the client-lawyer relationship). The parties agree to the
dismissal of the alleged violation of Prof.Cond.R. 8.4(h) (prohibiting a lawyer
from engaging in conduct that adversely reflects on the lawyer’s fitness to
practice law).
       {¶ 4} The parties agree that the applicable mitigating factors include the
absence of a prior disciplinary record, Hubbell’s cooperative attitude toward the
disciplinary proceedings and acceptance of responsibility for his misconduct, and
his good character and reputation. See Gov.Bar R. V(13)(C)(1), (4), and (5). The
parties stipulate that the fact that this matter involved a vulnerable client is an
aggravating factor.    Based upon Hubbell’s stipulated misconduct and these
factors, the parties stipulate that the appropriate sanction is a six-month
suspension from the practice of law, with the entire suspension stayed on the
condition that Hubbell commit no further misconduct.
       {¶ 5} The panel and the board found that the consent-to-discipline
agreement conforms to Gov.Bar R. V(16) and recommend that we adopt the
agreement in its entirety.    The panel considered several disciplinary cases,
including Toledo Bar Assn. v. Burkholder, 109 Ohio St. 3d 443, 2006-Ohio-2817,
848 N.E.2d 840 (imposing a stayed six-month suspension on an attorney who
made improper sexual advances toward a client) and Disciplinary Counsel v.
Hines, 133 Ohio St. 3d 166, 2012-Ohio-3929, 977 N.E.2d 575 (imposing a stayed




                                            2
                                 January Term, 2015




six-month suspension on an attorney who engaged in an inappropriate sexual
relationship with a client).
        {¶ 6} We agree that Hubbell violated Prof.Cond.R. 1.8(j) and, as stated in
the parties’ agreement and as indicated by the cited precedent, that this conduct
warrants a stayed six-month suspension from the practice of law. Therefore, we
adopt the parties’ consent-to-discipline agreement and dismiss the alleged
violation of Prof.Cond.R. 8.4(h).
        {¶ 7} Accordingly, Bradley Francis Hubbell is hereby suspended from the
practice of law for a period of six months, with the entire suspension stayed on the
condition that Hubbell commit no further misconduct. If Hubbell fails to comply
with the condition of the stay, the stay will be lifted, and Hubbell will serve the
entire six-month suspension. Costs are taxed to Hubbell.
                                                            Judgment accordingly.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                __________________
        Scott J. Drexel, Disciplinary Counsel, and Donald M. Scheetz, Assistant
Disciplinary Counsel, for relator.
        Jonathan B. Cherry, for respondent.
                               ______________________




                                         3